

116 HR 7802 IH: To require the Planned Parenthood Federation of America and any affiliates to return amounts received under the paycheck protection program, and for other purposes.
U.S. House of Representatives
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7802IN THE HOUSE OF REPRESENTATIVESJuly 27, 2020Mrs. Lesko (for herself, Mr. Flores, Mr. Norman, Mr. Aderholt, Mr. Duncan, Mr. Gibbs, Mr. Banks, Mr. Kelly of Pennsylvania, Mr. Babin, Mr. Roy, Mr. Joyce of Pennsylvania, Mr. Weber of Texas, Mr. Arrington, Mr. Gosar, Mr. Massie, Mr. Budd, Mr. Rouzer, Mr. Biggs, Mr. Kustoff of Tennessee, Mr. Spano, Mr. Baird, Mr. Reschenthaler, Mr. Cline, Mr. Mooney of West Virginia, Mr. Wright, Mr. Rogers of Alabama, Mr. Latta, Mr. Bilirakis, Mr. Griffith, Mr. Guest, Mr. Williams, Mr. Bishop of North Carolina, Mrs. Hartzler, Mr. Murphy of North Carolina, Mr. Fulcher, Mrs. Miller, Mr. Collins of Georgia, Mr. Gohmert, Mr. Green of Tennessee, Mr. Johnson of Louisiana, and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Planned Parenthood Federation of America and any affiliates to return amounts received under the paycheck protection program, and for other purposes.1.Return of paycheck protection program amountsNot later than 30 days after the date of the enactment of this Act and upon request by the Secretary of the Treasury, the Planned Parenthood Federation of America (and any affiliates) shall return any amounts received from a covered loan made under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)).